Citation Nr: 9917802	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a 
spontaneous pneumothorax.

2.  Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.

3.  The propriety of the initial noncompensable rating 
assigned for the service-connected tinea versicolor.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to May 
1985.  It appears that he may also have periods of active 
duty for training and inactive duty training, but that 
service has not been confirmed.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 decision of the RO, which denied the 
veteran's claims of service connection for the disabilities 
on appeal.

In July 1997, the RO granted service connection for tinea 
versicolor and assigned a noncompensable rating, effective on 
August 30, 1996.  The veteran subsequently perfected his 
appeal as to the propriety of the initial rating assigned.

(The issues of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder, and the 
propriety of the initial rating assigned for the service-
connected tinea versicolor are the subjects of the Remand 
portion of this document.)



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has residuals of a spontaneous pneumothorax 
due to disease or injury which was incurred in or aggravated 
by service.



CONCLUSION OF LAW

A well-grounded claim of service connection for residuals of 
spontaneous pneumothorax has not been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, at his entrance 
examination, in April 1982, and at his discharge examination, 
in April 1985, the veteran's lungs and chest were reported to 
be clinically normal.  In May 1987, in records pertaining to 
his Reserve service, the veteran was reported to have 
developed pleuritic chest pain and to have hyperresonance and 
diminished breath sounds in the right hemithorax.  He was 
diagnosed as having a spontaneous pneumothorax.  

At a VA examination in October 1996, the veteran indicated 
that he had incurred a spontaneous pneumothorax in 1987 and 
1988.  He reported that he had been diagnosed as having a 
spontaneous pneumothorax with chest tube insertion and that 
he had recovered without complaint.  He reported that he had 
never had a recurrence and that he did not have any chronic 
shortness of breath, chest pain or other associated problems.  
An examination revealed that the veteran's lungs were normal 
and he was diagnosed, in part, as having a history of 
spontaneous pneumothorax without recurrence or chronic 
problem.

During a hearing at the RO in March 1998, the veteran 
reported that, in 1987, he was on active duty for training 
when he was reported to have had a pneumothorax.  He reported 
that he currently had shortness of breath when he climbed 
stairs or walked a long distance at a fast pace.

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492; Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

A well-grounded claim for entitlement to service connection 
requires competent evidence of the following:  (i) current 
disability (through medical evidence); (ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence); and (iii) a nexus between the in-service 
injury or disease and the current disability (through medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran contends, in essence, that he currently has 
residuals of spontaneous pneumothorax due to service.  He 
claims that he has shortness of breath when he climbs stairs 
or walks a long distance.

The service medical records show that, in May 1987, the 
veteran was diagnosed as having spontaneous pneumothorax.  At 
his VA examination in October 1996, however, the veteran 
reported that he had never had a recurrence of spontaneous 
pneumothorax and that he did not currently have any chronic 
shortness of breath, chest pain or other associated problems.  
The veteran's lungs were reported to be normal on examination 
and he was diagnosed as having a history of spontaneous 
pneumothorax without recurrence or chronic problem.

The Board is cognizant of the veteran's contentions that he 
currently has shortness of breath when he climbs stairs or 
walks long distances, and that the shortness of breath is due 
to the spontaneous pneumothorax.  The veteran, however, as a 
lay person, is not competent to proffer medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In the absence of competent evidence of current 
disability attributable to the spontaneous pneumothorax, a 
well-grounded claim of service connection has not been 
submitted.  Caluza v. Brown, 7 Vet. App. 498; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). 

Because the veteran has not presented medical evidence 
demonstrating that he currently has residuals of a 
spontaneous pneumothorax, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has 
residuals of spontaneous pneumothorax due to service.  
Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim well grounded.  

Finally, the Board notes that the veteran's periods of active 
duty for training and inactive duty training have not been 
verified.  Thus, in determining that the veteran has not 
submitted a well-grounded claim, the Board has not addressed 
the question of whether the veteran suffered the spontaneous 
pneumothorax during such a period.  That is, to the extent 
that the veteran may have suffered the pneumothorax during 
"active military, naval or air service," there is no 
medical evidence attributing current disability to the 
pneumothorax.  



ORDER

As a well-grounded claim has not been submitted, service 
connection for residuals of spontaneous pneumothorax is 
denied.



REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a psychiatric disability, to include 
bipolar disorder, and that his service-connected tinea 
versicolor is severe enough to warrant a compensable rating.  

The service medical records show that, in March 1984, the 
veteran was reported to have complained of depression and 
suicidal thoughts.  The diagnosis was situational depression 
and adjustment disorder.  At his discharge examination in 
April 1985, he was reported to be psychiatrically normal.

In March 1994, James C. Pryor, M.D., reported that he had 
treated the veteran since August 1993 and that the veteran 
had a form of bipolar disorder.

At a VA mental disorders examination in October 1996, the 
veteran was diagnosed as having dysthymic disorder versus 
"bipolar II disorder."  The examiner commented that the 
veteran had had a history of psychiatric disorders for which 
he had been given various treatments and different diagnoses 
and that it was difficult to diagnose exactly what his 
disorder was without further medical records from his claims 
folder.  He noted that he did not review the claims folder.  
The examiner reported that it did not appear that the veteran 
had his current psychiatric disorder while on active duty.

Regarding the veteran's tinea versicolor, the October 1996 VA 
examination, although perhaps adequate for purposes of 
determining service connection, is not adequate for rating 
purposes.  The examination report stated only that he had a 
"[s]caly rash involving primarily the upper back."  A more 
detailed examination must be conducted.  

In addition, the Court has recently recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
rating.  The RO should therefore consider whether a 
"staged" rating is warranted for the veteran's service-
connected tinea versicolor.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should also undertake to 
verify the veteran's periods of inactive 
or active duty for training.  The RO 
should take appropriate steps to obtain 
any service medical records that are not 
currently of record.  This should include 
copies of all records referable to 
treatment rendered during the veteran's 
Reserve service. 

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his claimed psychiatric disability and 
for the service-connected tinea 
versicolor since his discharge from 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and the likely 
etiology of the claimed psychiatric 
disability.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disability 
is due to disease or injury which was 
incurred in or aggravated by service, 
specifically whether the diagnoses of 
situational depression and adjustment 
disorder were the initial manifestations 
of any current psychiatric disability.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

4.  The veteran should also be afforded a 
VA dermatological examination to 
determine the current severity of the 
service-connected tinea versicolor.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests must be performed and 
all findings should be set forth in 
detail.  The examiner should comment on 
the presence and severity of any 
exfoliation, exudation or itching, and, 
if applicable, whether it involves an 
exposed surface or an extensive area.  
The examiner should also comment as to 
whether there is marked disfigurement, 
systemic or nervous manifestations, an 
exceptionally repugnant condition or 
manifestations of pain on objective 
demonstration.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder

5.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record.  The RO must 
consider whether a staged rating is 
applicable in regard to the claim for a 
higher initial rating for the service-
connected tinea versicolor, consistent 
with the Court's decision in Fenderson.  
If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board if in 
order.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

